                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

BATTLE-ABC, LLC,
                         Plaintiff,                                      8:18CV508
         vs.
                                                                           ORDER
SOLDIER SPORTS, LLC, and JEFFREY
EVANS,
                         Defendants.

         This matter is before the court on the court's own motion pursuant to 28 U.S.C. ' 455(a),
which states: AAny . . . judge . . . of the United States shall disqualify himself in any proceeding in
which his impartiality might reasonably be questioned.@ Upon review of the complaint in the
above-designated case, the undersigned judge shall, and hereby does, recuse herself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.
         Dated this 24th day of July, 2019.
                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
